DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 6-17, 19-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Thadi Suryaprakash et al. (Pub. No. US2016/0188245) in view of Pigott et al. (Pub. No. US2009/0157929) and further in view of Yang et al. (Pub. No. US2017/0315747)
As per claim 1, Thadi discloses an apparatus comprising: 
an input/output (I/O) circuit (fig.1,6, i.e., 106)  to communicate information at a selected voltage (fig.1,6, i.e., voltage selected via voltage regulator, 606) via an interconnect (fig.1,6,  i.e., a communications bus as cited in paragraph 27) to which a device (fig.1,6,  i.e., 104) may be coupled;  and 
a host controller (fig.1,6,  i.e., host system 102 include host controller 114) to couple to the interconnect, the host controller including a supply voltage policy control circuit (fig.1,6, i.e., host system 102 include voltage regulator as further show in figure 6,  606)  (paragraph 27, i.e., the host system 102 may supply a supply voltage(via voltage regular fig.6, 606)  to the SD memory card 104, clock line CLK on which the host system 102 may send a clock signal to the SD memory card 104) to initiate a supply voltage policy exchange with a first device (fig.1, i.e., 104)  to obtain a first supply voltage capability of the first device (paragraph 18, 39-41, i.e., The regulator circuit may be configured to output a regulator output voltage at a first voltage level in the first mode and output the regulator output voltage at a second voltage level in the second mode with respect to devices that coupled) and to cause the I/O circuit and the first device to be configured to communicate via the interconnect at a first supply voltage (e.g., switch 1.2 or 1.8v)  based on the first supply voltage capability, the first supply voltage different than a default supply voltage (e.g., 3.3v at host operation) for the interconnect. (paragraph 24-25, i.e., the host systems may initially communicate with a SD memory card at 3.3 V (e.g., default) and then switch to a lower voltage, such as 1.8 V or 1.2 V after confirming that the SD memory card is capable of communicating at the lower voltage. System allow a SD memory card to determine the voltage level at which the host system initially communicates and set its regulator output voltage accordingly so that the SD memory card may perform initialization with the host system, regardless of the voltage level at which the host system initially communicates.)
 	Thadi discloses all the limitations as the above but does not explicitly discloses via multiple devices coupled to an interconnect bus. However, Pigott discloses this, (paragraph 30, i.e., the multiple-access bus system 100 could implement to connect a plurality of device , which can  implement a temperature data class and a voltage level class, whereby some of the slave devices are configured to determine and provide temperature data and some of the slave devices are configured to determine and provide voltage data.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Pigott with the teaching of Thadi so as 
The modified system of Thadi discloses all the limitations as the above but does not explicitly disclose and the host controller is to communicate from the apparatus to a power management integrated circuit(PMIC) to provide a first supply voltage to the first device in response to a first voltage request from the host controller. However , Yang discloses this. (paragraph 110-112, i.e., DVFS controller 610 may transmit one command CMD_Pow among commands CPU_A, CPU_B, CPU_C, and CPU_D in accordance with the status information CPU_Status from central processing unit 630.  PMIC 800 may supply the power source voltage corresponding to the transmitted command CMD_Pow to central processing unit 630. PMIC 800 may supply the power source voltage corresponding to the transmitted command CMD_Pow to peripheral blocks 640. PMIC 800 may supply the power source voltage corresponding to the transmitted command CMD_Pow to memory controller 620.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Yang with the teaching of Thadi so as to manage the power of various functional blocks in the application processor.  The PMIC provides a constant power source voltage to the semiconductor memory device in the mobile system so as to efficiently manage the supply of power without deteriorating an operation performance of the semiconductor memory device to enhance the system performance.

As per claim 2, Thadi discloses wherein the supply voltage policy control circuit is to perform the supply voltage policy exchange at the default supply voltage. (paragraph 40, i.e., The power supply voltage 
may begin ramping up to a level within an operating supply voltage range corresponding to a predetermined supply voltage value.)
 

 
As per claim 4, Thadi discloses wherein, in response to a second supply voltage policy exchange with a second device of the plurality of devices, the I/O circuit is to communicate with the second device at a second supply voltage, the second supply voltage different than the first supply voltage and the 
default voltage. (paragraph 59, i.e., the SD memory card 104 is already communicating with the host system 102 at the high voltage level, then the value included in the signaling level field (518A) may 
indicate whether the SD memory card 104 wants to continue communicating at the high voltage level or switch to the low voltage level for subsequent communication.)
 
As per claim 5, Thadi discloses The apparatus  further comprising a power management integrated circuit (PMIC) to provide the first supply voltage to the first device in response to a first voltage request from the host controller. (paragraph 61, i.e., when the host interface driver 110 sends the synchronization command (ACMD41) 200 with the value in the signaling level field (518R) indicating that the host system 102 wants to switch to the low voltage level, and the SD memory card 404 sends the response (R3) with the value in the signaling level field (518A) indicating that the SD memory card 104 also wants to switch to the low voltage level, the host system 102 may respond by sending a switch execution command (CMD11) to the SD memory card 104 that instructs the SD memory card 104 to switch to the low voltage level.)
 

 
As per claim 7, Thadi discloses wherein the PMIC is coupled to the host controller via the interconnect. (paragraph 67, i.e., each of the host system 102 and the SD memory card 104 may include a respective input/output (I/O) driver circuit 602, 604 (otherwise referred to as a multi-drive I/O circuit or an I/O buffer circuit) in communication with the clock line CLK, the data lines DAT[3:0], and the command line CMD of the communications bus.)
 
As per claim 8, Thadi discloses wherein the host controller is to receive a low power state message from the PMIC to indicate that the first device is in a low power state. (paragraph 61, i.e., when the host interface driver 110 sends the synchronization command (ACMD41) 200 with the value in the signaling level field (518R) indicating that the host system 102 wants to switch to the low voltage level, and the SD memory card 404 sends the response (R3) with the value in the signaling level field (518A) indicating that the SD memory card 104 also wants to switch to the low voltage level, the host system 102 may 
 
As per claim 9, Thadi discloses wherein based at least in part on the low power state message, the host controller is to enter a low power state. (paragraph 61, i.e., when the host interface driver 110 sends the synchronization command (ACMD41) 200 with the value in the signaling level field (518R) indicating that the host system 102 wants to switch to the low voltage level, and the SD memory card 404 sends the response (R3) with the value in the signaling level field (518A) indicating that the SD memory card 104 also wants to switch to the low voltage level, the host system 102 may respond by sending a switch execution command (CMD11) to the SD memory card 104 that instructs the SD memory card 104 to switch to the low voltage level.)
 
As per claim 10, Thadi discloses wherein in response to a low power state exit message from the PMIC, the host controller is to access a configuration storage to identify the value of the first supply voltage and thereafter to communicate with the first device via the interconnect at the first supply voltage. (paragraph 61, i.e., when the host interface driver 110 sends the synchronization command (ACMD41) 200 with the value in the signaling level field (518R) indicating that the host system 102 wants to switch to the low voltage level, and the SD memory card 404 sends the response (R3) with the value in the signaling level field (518A) indicating that the SD memory card 104 also wants to switch to the low voltage level, the host system 102 may respond by sending a switch execution command (CMD11) to the SD memory card 104 that instructs the SD memory card 104 to switch to the low voltage level.)
 
As per claim 11, Thadi discloses a machine-readable medium having stored thereon instructions, which if performed by a machine cause the machine to perform a method comprising: 

identifying a first supply voltage capability for a first device of the device;  (paragraph 39-41, i.e., the host system 102 may sense or detect a pull-up resistance on one or more of the data lines DAT[3:0] and/or the command line CMD, indicating the connection with  the type of SD memory card 104. The response (R3) 300 may also include a card capacity field (CCS) containing a value that indicates the capacity or type of the SD memory card 104.  Also, the response (R3) 300 may include an Ultra High Speed II field (UHS-II) containing a value that indicates whether the SD memory card 104 is a UHS-II card as further cited in paragraph 58) and 
communicating with the first device via the bus at a first voltage according to the first supply voltage capability. (paragraph 29, i.e., the interface driver circuitries may generate and/or send at least some of the signals by pulling up and pulling down the voltages on the lines of the communications bus in connection based on the type of memory card 104. (paragraph 24-25, i.e., the host systems may initially communicate with a SD memory card at 3.3 V (e.g., default) and then switch to a lower voltage, such as 1.8 V or 1.2 V after confirming that the SD memory card is capable of communicating at the lower voltage. System allow a SD memory card to determine the voltage level at which the host system initially communicates and set its regulator output voltage accordingly so that the SD memory card may 
 	Thadi discloses all the limitations as the above but does not explicitly discloses via multiple devices coupled to an interconnect bus. However, Pigott discloses this, (paragraph 30, i.e., the multiple-access bus system 100 could implement to connect a plurality of device , which can  implement a temperature data class and a voltage level class, whereby some of the slave devices are configured to determine and provide temperature data and some of the slave devices are configured to determine and provide voltage data.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Pigott with the teaching of Thadi so as to provide multi devices with different types to provide more functionality so as to enhance the system performance.
The modified system of Thadi discloses all the limitations as the above but does not explicitly disclose and the host controller is to communicate from the apparatus to a power management integrated circuit(PMIC) to provide a first supply voltage to the first device in response to a first voltage request from the host controller. However , Yang discloses this. (paragraph 110-112, i.e., DVFS controller 610 may transmit one command CMD_Pow among commands CPU_A, CPU_B, CPU_C, and CPU_D in accordance with the status information CPU_Status from central processing unit 630.  PMIC 800 may supply the power source voltage corresponding to the transmitted command CMD_Pow to central processing unit 630. PMIC 800 may supply the power source voltage corresponding to the transmitted command CMD_Pow to peripheral blocks 640. PMIC 800 may supply the power source voltage corresponding to the transmitted command CMD_Pow to memory controller 620.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Yang with the teaching of Thadi so as to 

As per claim 12, Thadi discloses wherein the method further comprises configuring an input/output (I/O) circuit of a processor including the host controller to operate at the first voltage. (paragraph 40, i.e., The power supply voltage may begin ramping up to a level within an operating supply voltage range corresponding to a predetermined supply voltage value.)
 
As per claim 13, Thadi discloses wherein the method further comprises:
 identifying a second supply voltage capability for a second device of the plurality of devices;  and communicating with the second device via the bus at a second voltage according to the second supply voltage capability. (paragraph 54, i.e., The synchronization command (ACMD41) may also include a host capacity field (HCS) containing a value that indicates one or more capacity or types of SD cards that the host system 102 supports.)
 
As per claim 14, Thadi discloses wherein the method further comprises, in response to the supply voltage policy exchange, storing the first supply voltage capability in a configuration storage of the host controller, and wherein identifying the first supply voltage capability comprises accessing 
the configuration storage in response to a request to communicate with the first device. (paragraph 39-41, i.e., the host system 102 may sense or detect a pull-up resistance on one or more of the data lines DAT[3:0] and/or the command line CMD, indicating the connection with  the type of SD memory card 104. The response (R3) 300 may also include a card capacity field (CCS) containing a value that indicates 
 
As per claim 15, Thadi discloses a system comprising: 
a processor(fig1, 6, i.e., host system 102)  having: 
at least one processing circuit(fig.1, 6, i.e., 110)  to execute instructions;  
a host controller(fig.1, 6, i.e., 114)  to control communication on an interconnect(fig.1, 6, i.e.,  to which a device(fig.1, 6, i.e., 104) are coupled;  and 
an input/output (I/O) circuit(fig.1, 6, i.e., 602) to communicate information via the interconnect, wherein the host controller is to dynamically configure the I/O circuit to operate at a first supply voltage of a plurality of supply voltages to communicate first information to a first device of the device at the first supply voltage based on first supply voltage configuration information associated with the first device, (paragraph 18, 39-41, i.e., The regulator circuit may be configured to 
output a regulator output voltage at a first voltage level in the first mode and output the regulator output voltage at a second voltage level in the second mode with respect to devices that coupled, Wherein the host system sense or detect on the data lines with the indicating  the connection of the type of SD memory card 104.)  
and thereafter dynamically configure the I/O circuit to operate at a second supply voltage of the plurality of supply voltages to communicate second information to a second device of the plurality of devices at the second supply voltage based on second supply voltage configuration information associated with the second device;  the first device coupled to the processor via the interconnect;  and the second device coupled to the processor via the interconnect. (paragraph 24-25, i.e., the host systems may initially communicate with a SD memory card at 3.3 V (e.g., default) and then switch to a 
Thadi discloses all the limitations as the above but does not explicitly discloses via multiple devices coupled to an interconnect bus. However, Pigott discloses this, (paragraph 30, i.e., the multiple-access bus system 100 could implement to connect a plurality of device , which can  implement a temperature data class and a voltage level class, whereby some of the slave devices are configured to determine and provide temperature data and some of the slave devices are configured to determine and provide voltage data.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Pigott with the teaching of Thadi so as to provide multi devices with different types to provide more functionality so as to enhance the system performance.
The modified system of Thadi discloses all the limitations as the above but does not explicitly disclose and the host controller is to communicate from the apparatus to a power management integrated circuit(PMIC) to provide a first supply voltage to the first device in response to a first voltage request from the host controller. However , Yang discloses this. (paragraph 110-112, i.e., DVFS controller 610 may transmit one command CMD_Pow among commands CPU_A, CPU_B, CPU_C, and CPU_D in accordance with the status information CPU_Status from central processing unit 630.  PMIC 800 may supply the power source voltage corresponding to the transmitted command CMD_Pow to central processing unit 630. PMIC 800 may supply the power source voltage corresponding to the transmitted 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Yang with the teaching of Thadi so as to manage the power of various functional blocks in the application processor.  The PMIC provides a constant power source voltage to the semiconductor memory device in the mobile system so as to efficiently manage the supply of power without deteriorating an operation performance of the semiconductor memory device to enhance the system performance.

As per claim 16, Thadi discloses wherein the host controller comprises a voltage policy control circuit to initiate a voltage policy exchange with the first device to obtain the first supply voltage configuration information, wherein the voltage policy exchange is to occur at a default supply voltage of the 
interconnect. (paragraph 29, i.e., the interface driver circuitries may generate and/or send at least some of the signals by pulling up and pulling down the voltages on the lines of the communications bus in connection based on the type of memory card 104.)
 
As per claim 17, Thadi discloses wherein the host controller is to send a broadcast command to the plurality of devices to inform the plurality of devices regarding a change to a supply voltage of the interconnect to the first supply voltage, and in response to the broadcast command, at least the first device is to configure a first I/O circuit of the first device to operate at the first supply voltage. (paragraph 39-41, i.e., the host system 102 may sense or detect a pull-up resistance on one or more of the data lines DAT[3:0] and/or the command line CMD, indicating the connection with  the type of SD memory card 104. The response (R3) 300 may also include a card capacity field (CCS) containing a value that indicates the capacity or type of the SD memory card 104.  Also, the response (R3) 300 may include 
 
As per claim 18, Thadi discloses the system further comprising a power management integrated circuit (PMIC) coupled to the processor via the interconnect, wherein the PMIC is to provide the first supply voltage to the first device in response to a first voltage request from the host controller. (paragraph 67, i.e., each of the host system 102 and the SD memory card 104 may include a respective input/output (I/O) driver circuit 602, 604 (otherwise referred to as a multi-drive I/O circuit or an I/O buffer circuit) in communication with the clock line CLK, the data lines DAT[3:0], and the command line CMD of the communications bus.)
 
As per claim 19, Thadi discloses wherein the PMIC is to receive a low power state indication from the first device to indicate that the first device is to enter into a low power state, and in response to the low power state indication send a low power state message to the host controller to indicate that the first 
device is in the low power state. (paragraph 61, i.e., when the host interface driver 110 sends the synchronization command (ACMD41) 200 with the value in the signaling level field (518R) indicating that the host system 102 wants to switch to the low voltage level, and the SD memory card 404 sends the response (R3) with the value in the signaling level field (518A) indicating that the SD memory card 104 also wants to switch to the low voltage level, the host system 102 may respond by sending a switch execution command (CMD11) to the SD memory card 104 that instructs the SD memory card 104 to switch to the low voltage level.)
 
As per claim 20, Thadi discloses wherein the host controller comprises a configuration storage to store the first supply voltage configuration information and the second supply voltage configuration 

As per claim 21, discloses wherein the PMIC is provide supply voltages to the apparatus and to each of the plurality of devices. (paragraph 110-112, i.e., DVFS controller 610 may transmit one command CMD_Pow among commands CPU_A, CPU_B, CPU_C, and CPU_D in accordance with the status information CPU_Status from central processing unit 630.  PMIC 800 may supply the power source voltage corresponding to the transmitted command CMD_Pow to central processing unit 630. PMIC 800 may supply the power source voltage corresponding to the transmitted command CMD_Pow to peripheral blocks 640. PMIC 800 may supply the power source voltage corresponding to the transmitted command CMD_Pow to memory controller 620.)

As per claim 22, discloses wherein the PMIC is to supply voltages to the processor and to each of the plurality of devices. (paragraph 110-112, i.e., DVFS controller 610 may transmit one command CMD_Pow among commands CPU_A, CPU_B, CPU_C, and CPU_D in accordance with the status 

Response to Amendment
3.	Applicant's amendment filed on 3/18/2021 have been fully considered but are moot in view of the new ground(s) of rejection. 
	a. Applicant argues that the cited arts do not teach the host controller is to communicate from the apparatus to a power management integrated circuit(PMIC) to provide a first supply voltage to the first device in response to a first voltage request from the host controller. However , Yang discloses this. (paragraph 110-112, i.e., DVFS controller 610 may transmit one command CMD_Pow among commands CPU_A, CPU_B, CPU_C, and CPU_D in accordance with the status information CPU_Status from central processing unit 630.  PMIC 800 may supply the power source voltage corresponding to the transmitted command CMD_Pow to central processing unit 630. PMIC 800 may supply the power source voltage corresponding to the transmitted command CMD_Pow to peripheral blocks 640. PMIC 800 may supply the power source voltage corresponding to the transmitted command CMD_Pow to memory controller 620.) Thus, the prior art teaches the invention as claimed and the amended claims do not distinguish over the prior art as applied.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635  or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo  can be reached at (571)272-3642 or via e-mail addressed to [tim.vo@uspto.gov].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300  for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.


/K. T. H./
Examiner, Art Unit 2185
/TIM T VO/            Supervisory Patent Examiner, Art Unit 2185